Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The Drawings filed 4/14/2020 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows in claims 15, 26, 27, and 28:
“at least one modulation unit configured to generate a modulation beam …” correlating to “A modulation unit may, for example, be understood to mean a spatial modulator for light, also referred to as a spatial light modulator, such as, for example, an LCoS display, which is designed to code pieces of information relating to at least one optical function represented by the holographic element into the laser beam. A holographic element may be understood to mean a three-dimensional grid element of the hologram, also referred to as a voxel or hogel, having a particular optical function.” (Written description, p. 4, ln. 10 of the marked up version of the Specification)
“at least one reduction unit configured to generate a modified modulation beam …”  correlating to “A reduction unit may, for example, be understood to mean an optical system made up of one or of multiple lenses for reducing a beam diameter of the modulation beam, for example, by a reduction factor of 30 to 100.” (Written description, p. 5, ln. 5 of the marked up version of the Specification)
“at least one objective lens unit configured to direct the modified modulation beam …” correlating to “An objective lens unit may be understood to mean an immersion objective lens directly upstream from the recording material or from a carrier for holding the recording material. In this case, the objective lens unit may be optically coupled or couplable to the recording material via the immersion medium, which may be, for example, a liquid or a gel. The recording material may be understood in general to mean a photosensitive layer, which may be suited, in particular, for manufacturing a holographic optical element. The exposure device may, for example, be designed to record the hologram using the modified modulation beam by sequential, in particular, overlapping exposure of the recording material.” (Written description, p. 5, ln. 9 of the marked up version of the Specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 15-28 are allowed.
Regarding claim 15, the prior art does not teach or suggest “An exposure device for recording a hologram” including the specific arrangement for “at least one objective lens unit configured to direct the modified modulation beam through an immersion medium onto a recording material to record the hologram by exposing the recording material to the modified modulation beam.” as set forth in the claimed combination(s) based on the above claim interpretation.
With respect to claims 16-25, these claims depend on claim 15 and are allowable at least for the reasons stated supra.
Regarding claim 26, the prior art does not teach or suggest “A method for recording a hologram using an exposure device” including the specific arrangement for “at least one objective lens unit configured to direct the modified modulation beam through an immersion medium onto a recording material to record the hologram by exposing the recording material to the modified modulation beam, the method comprising the following steps: impressing the modulation representing the holographic element onto the laser beam to generate the modulation beam; reducing the beam diameter of the modulation beam to generate the modified modulation beam; and directing the modified modulation beam through the immersion medium onto the recording material to record the hologram.” as set forth in the claimed combination(s) based on the above claim interpretation.
Regarding claim 27, the prior art does not teach or suggest “A method for controlling an exposure device” including the specific arrangement for “at least one objective lens unit configured to direct the modified modulation beam through an immersion medium onto a recording material to record the hologram by exposing the recording material to the modified modulation beam, the method comprising the following step: outputting an activation signal to an interface to the modulation unit to impress the modulation representing the holographic element onto the laser beam.” as set forth in the claimed combination(s) based on the above claim interpretation.
Regarding claim 28, the prior art does not teach or suggest “A control unit including a unit configured to control an exposure device” including the specific arrangement for “at least one objective lens unit configured to direct the modified modulation beam through an immersion medium onto a recording material to record the hologram by exposing the recording material to the modified modulation beam, the unit configured to output an activation signal to an interface to the modulation unit to impress the modulation representing the holographic element onto the laser beam.” as set forth in the claimed combination(s) based on the above claim interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20220026850-method and device for producing a computer-generated hologram, hologram, and lighting device for a vehicle; US-20060131494-manipulation of objects in potential energy landscapes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872